Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 1 of 8

THE LAW OFFICE OF HARLEY D. BREITE APR 2 1 201

562 Black Oak Ridge Road
Wayne, N.J. 07470

Phone- 973-872-0604 Fax- 973-305-9112
Member - N.Y., N.J., PA & DC Bar LL.M. (Master of Laws) in Trial Advocacy

 

April 21, 2021 hut Med bn eh /.
eZ :

«

Hon. Royce C. Lamberth (Cory 0 Polat
United States District Judge UW. S3-4 for /24

United States District Courthouse
333 Constitution Avenue NW
Washington, D.C. 20001

Re: United States of America vs. Scott Kevin Fairlamb
Case No. 1:21-CR-00120-RCL

MEMORANDUM IN SUPPORT OF PRE-TRIAL RELEASE

Dear Judge Lamberth,

| respectfully request that Your Honor consider this submission on behalf
of my client, Scott Kevin Fairlamb, in connection with his Detention Hearing
scheduled for Friday, April 23, 2021 at 2:00 pm.

The Defendant should not be detained pending trial for the reasons stated
herein as there are a plethora of conditions, solely or in combination, that ensure
the safety of the community and that he is not a risk of flight.

PROCEDURAL HISTORY

On January 22, 2021, the Defendant was peacefully arrested at his home
in New Jersey without incident on an arrest warrant issued from the United
States District Court for the District of Columbia by Magistrate Judge Robin M.
Meriweather.

On January 22, 2021, the Defendant appeared in the United States
District Court for the District of New Jersey for his Initial Appearance. During that
appearance, the Government made a motion to detain the Defendant without
bond pending trial. Subsequent to oral argument, U.S. Magistrate Judge James
B. Clark Ill denied the Government’s motion for detention and released the
Defendant. Immediately thereafter, the Government requested a stay of the
Defendant’s release in order to appeal the Court’s decision. Judge Clark granted
the Government's request. On that same day, the Government filed a Motion for
Emergency Stay and Review and appeal of a Release Order (ECF No. 7) anda
Motion for Transport Order (ECF NO. 8). On that same day, Chief Judge Beryl A.
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 2 of 8

Howell granted the Government’s Motion for Emergency Stay and Review (ECF
No. 9) and the Motion for Transport (ECF No. 10).
On April 7, 2021, a superseding indictment was returned in the District of
Columbia charging the Defendant with the following crimes:
1. Civil Disorder in violation of Title 18, U.S.C., Section 231(a)(3).
2. Obstruction of an Official Proceeding and Aiding and Abetting in
violation of Title 18, U.S.C., Section 1512(c)(2) and 2).
3. Assaulting, Resisting, or Impeding Certain Officers in violation of
Title 18, U.S.C., Section 111(a)(1).
4. Entering and Remaining in a Restricted Building or Grounds with a
Deadly or Dangerous Weapon in violation of Title 18 U.S.C.,
Section 1752(a)(1) and (b)(1)(A).
. Disorderly and Disruptive Conduct in a Restricted Building or
Grounds in violation of Title U.S.C., Section 1752(a)(2).
. Impeding Ingress and Egress in a Restricted Building on Grounds in
violation of Title 18 U.S.C., Section 1752(a)(3).
7. Engaging in Physical Violence in a Restricted Building or Grounds
in violation of Title 18 U.S.C., Section 1752(a)(4).
8. Disorderly Conduct in a Capitol Building in violation of Title 40
U.S.C., Section 5104(e)(2)(D).
9. Impeding Passage Through the Capitol Grounds or Buildings in
violation of Title 40 U.S.C., Section 5104(e)(2)(E).
10. Act of Physical Violence in the Capitol Grounds or Buildings in
violation of Title 40 U.S.C., Section 5104(e)(2)(F)
11. Parading, Demonstrating, or Picketing in a Capitol Building in
violation of Title 40 U.S.C., Section 5104(e)(2)(G).
12. Stepping, Climbing, Removing, or Injuring Property on the Capitol
Grounds in violation of Title 40 U.S.C., Section 5104(d).

oa

o>

BAIL ARGUMENT

The Court can order pre-trial detention if the Government proves that the
defendant presents a risk of flight or is a danger to the community.

During Defendant's initial Detention Hearing, the Government conceded
that the Defendant was not a risk of flight. Judge Clark, in his ruling to release
the Defendant, addressed the Defense’s argument that the Government never
once argued that the Defendant, was, in fact, a risk of flight. Judge Clark found
that the Defendant was not a risk of flight.

In the Government’s Memorandum In Support of Pre-Trial Detention, there
again is not one word regarding risk of flight. The Court is urged to conclude that
the Government's position that the Defendant is not a risk of flight remains
unchanged.

In order to detain a defendant under the theory that he is a danger to the
community, the Government must prove, by clear and convincing evidence, that
not only is a defendant a potential danger to the community, but also, that there
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 3 of 8

are no conditions that can reasonably assure the safety of any other person and
of the community.

Defendant’s Background

In assessing Mr. Fairlamb’s history and characteristics, the Court must
consider his “character, physical and mental condition, family ties, employment,
financial resources, length of residence in the community, community ties, past
conduct, history relating to drug or alcohol abuse, criminal history and record
concerning appearance at court proceedings.” 18 U.S.C. Section 3142(g)(3)(A).

Scott Fairlamb, age 44, was born on April 17, 1977. He has lived in New
Jersey his entire life.

On Mother's Day, 2012, his parents, while riding a motorcycle, were struck
by a car in a head on collision that took the life of his father, Preston Fairlamb.
Scott's father was a New Jersey State Trooper. As a result of that accident, his
mother, Kathleen Fairlamb, underwent twenty-six surgeries and has become
handicapped. She lives in Haskell, New Jersey, close to Scott so that he can
help care for her throughout the week.

Scott’s brother, Preston Fairlamb, is currently a federal law enforcement
agent with the United States Secret Service. Given the surrounding
circumstances of the allegations, my client has not communicated with his
brother in an effort to ensure the integrity of all parties and to ameliorate any
pressure or uneasiness his arrest has caused his brother. Scott's sister,
Kimberly Fairlamb, lives close to Scott in Sparta, New Jersey and they have an
excellent relationship.

On September 21, 2019, Scott wed Andrea Fairlamb, formerly Andrea
Castro. My client's one and only trip outside this country took place
approximately four-years ago when he and Andrea traveled to Colombia so that
Scott could ask Andrea’s grandparents for their blessing to marry Andrea. Scott
and Andrea returned to the United States after two-weeks with the blessing of
Andrea’s grandparents.

The Defendant owns and operates his own gym/training facility, “Fairlamb
Fit” since January 22, 2016, located in Pompton Lakes, New Jersey. There is no
staff and no payroll because he personally trains the members and ensures the
operation and maintenance of the gym himself. His three-month absence has
been a massive detriment to the membership and the sustainability of the gym
itself. Without his presence, membership continues to diminish at a significant
rate and the operating costs remain unpaid. The Defendant's landlord has been
understanding, but cannot continue much longer to hold the premises without
being paid. | have been in constant communications with Mrs. Fairlamb to
advise her as to the operation of the gym during this period. Further detention of
the Defendant jeopardizes the entire financial future of he and his wife,
something far too punitive at this juncture of the case.

Prior to owning and operating a gym, the Defendant was a security guard
at Stevens Institute of Technology in Hoboken, New Jersey. He also graduated
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 4 of 8

from the Essex County Sheriff's Department Program, a law enforcement-training
program.

In May of 2020, the Defendant purchased the family residence at 57
Tamarack Trail in Stockholm, New Jersey. There is an outstanding mortgage on
the home of $230,000.00.

The Defendant was diagnosed with Leukemia on October 10, 2010 and
underwent aggressive treatments with protracted stays in the hospital. He is still
required to take daily medication and remains under the care of Dr. Mohammed
Cherry at the Carol G. Simon Cancer Center in Morristown, New Jersey. Mr.
Fairlamb is required to have monthly visits and evaluations with Dr. Cherry.

While detained at the Hudson County Jail, on this matter, Mr. Fairlamb
suffered a heart attack in February 2021. He is stable and remains in good
health. The Defendant is currently confined to his cell for 23.5 hours a day thus
precluding him from performing recommended daily therapeutic physical activity
as well as benefiting from fresh outdoor air. His doctors recommend that he
return to work and perform regular exercise.

Arresting agents confirmed that at the time of his arrest, Mr. Fairlamb was
compliant. A search of the residence did not provide any weapons other than 2
shotgun shells and a bow/crossbow that the Defendant uses for hunting only
animals that he will eat.

In a January 22, 2021 Pretrial Services Report, Senior Pretrial Services
Officer Sandra M. Marin recommended that the Defendant be released on a
$50,000 Unsecured Appearance Bond with the following conditions
recommended:

1) Pretrial Services Supervision.

2) Home Detention, with electronic monitoring, with exceptions for the
following: stationary and verifiable employment; education; religious
services; medical treatment, attorney visits; court appearances; or
other activities as pre-approved by the Pretrial Services. My client
would pay all the cost of the monitoring.

3) For the purpose of Location Monitoring, the Defendant shall install a
landline telephone in his residence within 10 days of release, unless
waived by Pretrial Services. My client has had a landline telephone
installed in his home since his first detention hearing this past January.

4) Surrender all passports/travel documents. Do not apply for new travel
documents. My client would submit his United States Passport to
Pretrial Services and has no intention of making any new travel
documents.

5) Travel restricted to New Jersey, District of Columbia for court purposes
only, unless approved by Pretrial Services.

6) Substance abuse testing and/or treatment as directed by Pretrial
Services.

7) Maintain current residence or a residence approved by Pretrial
Services. My client owns a home on which he pays a mortgage.
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 5 of 8

8) Maintain or actively seek stationary and verifiable employment. Should
my client be released, he must immediately return to salvage what
remains of his own private business which no one but he can operate.

9) Surrender/do not possess any firearms. All firearms in any home in
which the Defendant resides shall be removed, in compliance with
New Jersey state law, within twenty-four hours and_ verification
provided to Pretrial Services. The Defendant shall also surrender all
firearm purchaser's identification cards and permits to Pretrial
Services. Mr. Fairlamb does not own a single firearm. Exhibit 19,
found on page 21 of the Government's Memorandum is a photo
depicting my client holding two rifles. | can find no other purpose for
this photo but to inflame the Court’s passions and unfairly impugn the
character of Mr. Fairlamb. The Government is correct in writing just
above the photo, “But, when the FBI executed a search warrant on the
Defendant’s residence, they found only ammunition shells.” That is
because the rifles in the photo do not belong to my client. That photo,
taken out of context, capturing just one moment in time, has no
relevance and is simply inflammatory.

10) The Defendant is not to enter any government buildings unless

required by the government:

11) No contact with victims or witnesses. My client will not use social

media for any purposes other than to promote his gym/training center.
He will not voice, promote, publish, comment upon or transmit any
communications having anything to do with politics or what transpired
on January 6, 2021 at the Capitol. While this is a much more far-
reaching measure than is recommended by Pretrial Services, my
client is intent on maintaining the integrity of the criminal justice
process and ensuring that the Court is more than comfortable with the
behavior of my client should he be released.

12) Appear at all future court appearances in the District of Columbia. My

client has never once failed to appear for any court proceeding.

The Government writes on page 19 of their submitted
Memorandum, “Finally, Fairlamb has a long history of defying lawful orders. In
May 2020, he announced that he would open his gym, Fairlamb Fit, in defiance
of the New Jersey governor’s stay-at-home orders. Accordingly, the Court
should have no confidence that he would comply with any of this Court’s orders if
released.”

More importantly, Mr. Fairlamb never opened his gym in defiance of the
Governor's order. There is often quite a distance between mere words and
actual action.

Page 13 of the Government's Memorandum describes what can arguably
be seen as the most serious of the charges against the Defendant where he is
alleged to have “...violently shoved him (Officer Z.B.) and punched him in the
face. As a former MMA fighter, the defendant was well aware of the injury he
could have inflicted on Officer Z.B.” Footnote 6 on page 13 reads “Officer Z.B.
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 6 of 8

reported to the FBI that he did not sustain injury or seek medical attention.” If my
client were truly the predatory wrecking machine as he is portrayed by the
Government, he would have intended and actually caused something far greater
than what is routinely referred to as a misdemeanor simple assault. As far as a
“former MMA fighter,” my client had literally one mixed martial arts fight.

The Government's assertion that my client “traveled to the Capitol
prepared to commit violence” (Page 15- Government's Memorandum) is merely
speculation. There is no evidence that my client had any plan or that he took
premeditated steps to commit violence at the Capitol. My client did not travel
with nor bring any weapon to the Capitol. He found a baton on the floor. There
is no evidence that he struck or attempted to strike anyone with a baton. My
client never once sought to conceal his identity. If intent to commit a crime may
be inferred from one concealing their identity, then the fact that my client never
once concealed his face or the uniquely identifying tattoo on his hand should be
used to infer that my client lacked any intent to violate any law.

Chief Judge Howell enumerated specific considerations to differentiate the
severity of the behavior amongst the hundreds of defendants affiliated with the
January 6, 2021 events at the Capitol. See United States v. Chrestman, - - F.
Supp. 3d — 2021 WL 765662, at *7 (D.D.C. Feb 26, 2021) (Howell, C.J.). The
second of those considerations is whether the defendant “engaged in prior
planning before arriving at the Capitol.”

District Judge John D. Bates wrote in a Memorandum Opinion dated April
12, 2021, regarding United States of America v. Federico Guillermo Klein (Crim.
No. 21-236 (JDB)), in favor of pretrial release, “The next few considerations,
however, weigh against detention. Any evidence that Klein planned his conduct
before arriving at the Capitol is noticeably absent. See Chrestman, 2021 WL
765662, at “8 (“[S]teps taken in anticipation of an attack on Congress speak
volumes to both the gravity of the charged offense, as a premeditated component
of an attempt to halt the operation of our democratic process, and the danger a
defendant poses.) Here, as in Klein, there has been no evidence proffered by
the Government that Mr. Fairlamb’s alleged confrontation with law enforcement
or even his alleged attempt to breach the Capitol building were premeditated.
There is also no evidence that Mr. Fairlamb actually used a dangerous weapon
during the riot- i.e., the baton, which the Government concedes, he did not bring
with him to the Capitol.

The fifth consideration enumerated by Chief Judge Howell was whether a
defendant “assumed either a formal or a de facto leadership role in the assault by
encouraging other rioters’ misconduct.” See Klein, at 13. Here, there is no
evidence that Mr. Fairlamb coordinated with other demonstrators before, during,
or subsequent to the riot, or assumed any meaningful leadership role during the
riot. Anything Mr. Fairlamb may have said in the District of Columbia on January
6, 2021 may have been repugnant but certainly does not demonstrate that Mr.
Fairlamb was a de facto leader of others that day. No leadership role can be
attributed to Mr. Fairlamb even if some of his actions are seen as occasionally
working with the mob and even contributing to their overall efforts given their
spontaneous and unanticipated nature.

 

 
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 7 of 8

The D.C. Circuit recently stated in United States v. Munchel, “[t]o justify
detention on the basis of dangerousness, the government must prove by “clear
and convincing evidence” that “no condition or combination of conditions will
reasonably assure the safety of any other person and the community.” 2021 WL
1149196, at *4 (D.C. Cir. Mar. 26, 2021) (quoting 18 U.S.C. Section 3142(f)).
This requires the Government to establish that Mr. Fairlamb poses a continued
“articulable threat to an individual or the community” that cannot be sufficiently
diminished by release conditions. Id. (quoting Salerno, 481 U.S. at 751). The
Government has failed to do so. No specific individual is even remotely threated
by Mr. Fairlamb in any real manner so as to cause actual concern.

Judge Bates in his opinion differentiated between defendants who
assaulted officers and engaged in planning activities and those defendants who
assaulted police officers but did not engage in planning activities. The later,
Judge Bates noted, in several cases, were released without objection from the
government. See Klein, at 23.

The Government asserts on page 17 of its Memorandum that the
“defendant has a significant criminal history of arrest and conviction.” Of the five
matters listed, one case was “no billed”, another case dismissed and another
case resulted in a guilty plea to a simple assault. The other two matters dating
back to 2008 and 2009 do not amount to a “significant history” especially when
one recognizes that neither of those matters resulted in a custodial sentence.

The Government’s Exhibit 12 is used to support their claim that my client’s
alleged “assault of the MPD Officer demonstrates a hair-trigger temper, lack of
control, and violent impulses.” While for purposes of a detention hearing,
hearsay and proffered evidence are admissible, such a proposition offered at a
later juncture would certainly have to have a foundation laid by an expert, such
as a psychologist or psychiatrist.

The Government also claims on page 18 of its Memorandum that “the
defendant has a history of violent rhetoric. America was founded, in large part,
on the principle that the free exchange and flow of ideas, regardless of how
abhorrent, lead to a society unabashed to express unpopular minority opinions.
Unlike our founding fathers who risked death by merely espousing contrarian
views, all persons of the United States of America are free to voice and even
champion anti-establishment “rhetoric.” What makes the Government’s assertion
that my client has a history of violent rhetoric especially incredulous is that it is
based upon an anonymous tip to the FBI (Page 18-19, “On January 10, 2021, the
FBI received an anonymous tip stating: “Scott Fairlamb has a history of violent
threats and did participate in Stop the Steal Rally. Unfortunately he deleted all
social media accounts after riots.”).

The FBI attempted to interview the Defendant on January 14, 2021. On
January 22, 2021, the FBI arrested the Defendant and executed a search
warrant of his home. If Mr. Fairlamb were truly a danger to the community, the
FBI, with all their prodigious resources, would certainly not have waited eight-
days to arrest him.

In the winter of 2020, Mr. Fairlamb self-organized a clothing drive to
provide proper attire to those less fortunate than himself. Mr. Fairlamb filled a

 

 
Case 1:21-cr-00120-RCL Document 30 Filed 04/22/21 Page 8 of 8

van with clothes and delivered them to a food shelter in Paterson, New Jersey
and then personally entered Lou Costello Park, also in Paterson, in order to hand
deliver winter coats to the homeless.

Some of Mr. Fairlamb’s clients at Fairlamb Fit are persons with special
needs whom he trains without cost to them. Mr. Fairlamb recently employed a
homeless man by the name of “Scotty” who in return for sweeping the gym, was
fed and permitted to sleep in the gym. When my client gave Scotty a mountain
bike, Scotty rode off and never returned.

Under the Bail Reform Act, pretrial detention is the exception and not the
norm. See United States v. Salerno, 481 U.S. 739, 755 (1987). The
Government must establish that the defendant presents a continued “articulable
threat to an individual or the community” that cannot be properly ameliorated by
conditions of release (Salerno, 481 U.S. at 751). Mr. Fairlamb has not been
shown to be of any threat to any individual or to the community in which he lives
and to where he would be restricted if released with conditions.

It is clear that Mr. Fairlamb is neither a risk of flight or a danger to the
community. Mr. Fairlamb does not pose a concrete, prospective threat to the
community or any other person that cannot be mitigated by strict conditions. It is
also clear that conditions exist to more than reasonably assure the safety of any
other person or community. If the Court releases Mr. Fairlamb, he will strictly
abide by any and all conditions set upon him.

 

Respectfully submitted,
Harley D. Breite, Esq.

cc: AUSA Leslie A. Goemaat
AUSA Gauri Gopal
